Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1-21 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach when the loading door is in the closed position, the loading door roller and the base portion roller are configured to maintain frictional contact with sheet product from the roll of sheet product therebetween for dispensing of the sheet product, in combination with other limitations set forth in claims 1 and 20.  
             The prior art also fails to teach a retraction function is enabled when the sheet product dispenser is in the dry mode such that a dispensed dry portion of the sheet product will be pulled back into the housing after a predetermined amount of time lapses without removal of the dispensed dry portion of the sheet product; and the retraction function is disabled when the sheet product dispenser is in the wet mode such that a dispensed wet portion of the sheet product will not be pulled back into the housing after a predetermined amount of time lapses without removal of the dispensed wet portion of the sheet product, in combination with other limitations set forth in claim 21.  
	
             Regarding claims 1, 20 and 21, Lazar (WO 2007/015208 A2), Carlsson et al. (WO 2005/087068), lazar (2002/0113163 A1), Walters (2005/0051663 A1) and Audag et al. (W0 2010/072298 A2) also or in combinations thereof, as applied to the rejection of claims in the Non-Final Rejection mailed on 05/10/2022, fail to teach above-mentioned limitations set forth in claims 1, 20 and 21. 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 20 and 21.   

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

August 8, 2022